Per Curiam.
The respondent, as notary public, certified that Sam Wandruff, Frances Wandruff and Harry Wandruff had personally appeared before him and acknowledged they had executed a release, whereas the fact is that Frances Wandruff had not appeared. In so doing, the respondent relied upon the statements of Sam Wandruff and Harry Wandruff, the husband and son, respectively, of Mrs. Wandruff, that she had signed the release. Notwithstanding that statement and the fact that the respondent had no criminal intent and did not intend to deceive, his act was most serious and inherently deceptive, inconsistent with the obligation of a notary public, and inexcusable in an attorney.
The respondent should be censured.
Present ■— Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent censured.